El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el recurso de autos nos corresponde resolver si los daños de corrosión causados al vehículo de la Sra. Socorro Rebollo Vda. de Liceaga estaban cubiertos bajo los térmi-nos de la garantía que Yiyi Motors le extendió a ella al adquirir el vehículo. En síntesis, la señora Rebollo Vda. de Liceaga nos solicita que revoquemos una sentencia del Tribunal de Circuito de Apelaciones que confirmó una resolu-ción del Departamento de Asuntos del Consumidor me-diante la cual se desestimó la querella de la peticionaria. Por los fundamentos que expondremos a continuación, revocamos.
I — H
El 17 de marzo de 1997, la Sra. Socorro Rebollo Vda. de Liceaga (Sra. Rebollo Vda. de Liceaga), adquirió del conce-sionario de vehículos de motor, Yiyi Motors, un auto marca Nissan, modelo Máxima, de 1997, por el precio de $31,275. Como parte del negocio, le ofrecieron una garantía cuyos términos se explican a continuación:
Nissan le ofrece una ventajosa garantía, la cual se explica detalladamente en el manual “Información de Garantía de los Nuevos Vehículos Nissan”. La misma incluye:
5 años contra perforaciones por corrosión.
5 años o 60,000 millas (lo que ocurra primero), en el motor, transmisión y diferencial. Esto excluye los mantenimientos re-comendados en el manual del propietario, los cuales son res-ponsabilidad del propietario.
3 años o 36,000 millas, lo primero que ocurra, en todas sus partes, excepto la batería, el sistema de aire acondicionado y los ornamentos, cuyas garantías tienen alcances y condiciones diferentes ....
La pintura y corro [s]ión superficial o cosmética está cubierta por el período de la garantía básica de 3 años o 36,000 millas, lo que ocurra primero.
Los cinturones tienen garantía por la vida útil del vehículo. Controles electrónicos de motor, transmisión y bolsas de aire,
*745 años o 60,000 (lo que ocurra primero). (Énfasis suplido.)
Apéndice VIII de la Petición de certiorari, pág. 22.
El 3 de julio de 2000, la Sra. Rebollo Vda. de Liceaga llevó el vehículo al taller de servicio de Yiyi Motors para la reparación de la unidad de aire acondicionado. Encontra-ron que el condensador de la unidad de aire estaba corroído y que otras piezas estaban mohosas. Le informaron que la reparación del aire acondicionado no estaba en garantía, puesto que ésta había expirado al cabo de los tres años. La recurrente pagó por esos servicios. En cuanto al problema de corrosión, Yiyi Motors se negó a corregir el desperfecto y refirió a la recurrente al distribuidor del vehículo, Motor Ambar, Inc. El distribuidor, por su parte, negó obligación alguna y adujo que la garantía no cubría si el vehículo estaba expuesto excesivamente al salitre. Le recomenda-ron a la Sra. Rebollo Vda. de Liceaga que le diera un tra-tamiento contra la corrosión.
Así las cosas, la Sra. Rebollo Vda. de Liceaga presentó una querella ante el Departamento de Asuntos del Consu-midor (D.A.Co.), por alegado incumplimiento con la garan-tía del vehículo. En síntesis, alegó que Yiyi Motors y Motor Ambar, Inc. se negaban a honrar la garantía correspon-diente a daños por corrosión del vehículo. Solicitó que le repararan las piezas con corrosión y se le diera un trata-miento o se remplazaran dichas piezas.
Posteriormente, un funcionario del D.A.Co. llevó a cabo una inspección del vehículo y concluyó que “el vehículo pre-sentó algunas partes con salitre”. La Sra. Rebollo Vda. de Liceaga objetó el referido informe, pero D.A.Co. no se ex-presó sobre ese particular. Oportunamente, se celebró la vista evidenciaría ante el foro administrativo. En ella, tes-tificaron la Sra. Rebollo Vda. de Liceaga y su perito mecá-nico y hojalatero, el Sr. Peter Hernández.
La Sra. Rebollo Vda. de Liceaga, en síntesis, declaró que residía en el Condominio Paseo de Don Juan # 379 en Con-dado, San Juan, desde 1982. Explicó que antes de comprar *75el vehículo en controversia había poseído dos vehículos y los estacionaba, igual que al vehículo en cuestión, en el área soterrada del condominio, y que nunca tuvo problema de que se le enmohecieran esos vehículos. Testificó, ade-más, que en ese condominio residen treinta y tres familias, que todas ellas poseen vehículos de motor y que nadie se ha quejado de un problema similar. Relató, según indicá-ramos previamente, que tanto Yiyi Motors como Motor Am-bar, Inc. se negaron a honrarle la garantía. Por último, narró que el Gerente de Servicios de Motor Ambar, Inc. le confirmó que al vehículo no le habían dado un tratamiento especial anticorrosivo antes de vendérselo.
Por otro lado, el perito de la querellante declaró que, en su opinión y conforme su experiencia, la corrosión que su-frió el vehículo de la Sra. Rebollo Vda. de Liceaga se podía deber al baño de agua de mar que ordinariamente sufren estos vehículos de motor en la travesía por barco hasta llegar a Puerto Rico. Identificó, además, veinticinco foto-grafías que él tomó de distintas partes del vehículo que ilustran las áreas que tenían problemas de enmoheci-miento. Las querelladas Yiyi Motors y Motor Ambar, Inc. no ofrecieron prueba testifical ni documental alguna para contradecir estos testimonios.
El D.A.Co. emitió una resolución mediante la cual des-estimó la querella. En síntesis, determinó que de la prueba desfilada durante la vista administrativa se infería que la corrosión que presentaba el vehículo la causó el salitre. A la luz de lo anterior, y fundamentándose en lo que surgía del manual de Garantía y Vehículos de Motor Nuevos Nissan 1997, desestimó la querella.
Inconforme con esa determinación, la Sra. Rebollo Vda. de Liceaga acudió ante el Tribunal de Circuito de Apelacio-nes, quien confirmó la decisión del D.A.Co., confiriéndole así deferencia a la determinación administrativa.
De esta resolución acude ante nos la Sra. Rebollo Vda. de Liceaga y solicita que se revoque la determinación del *76foro apelativo y se decrete que la corrosión causada al au-tomóvil está cubierta bajo la Garantía de Nissan. Exami-nadas las comparecencias de las partes, procedemos a re-vocar la decisión del Tribunal de Circuito de Apelaciones.
H-l J-H
La función revisora de los tribunales con respecto a las determinaciones de los organismos administrativos es de carácter limitado. La See. 4.5 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2175), mejor conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.) dis-pone que
[I]as determinaciones de hechos de las decisiones de las agencias serán sostenidas por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo. Las conclusiones de derecho serán revisables en todos sus aspectos por el tribunal.
Al interpretar la See. 4.5 de la L.P.A.U., supra, hemos resuelto que, en cuanto a las determinaciones de hecho, el criterio bajo el cual un tribunal debe de revisar las determinaciones e interpretaciones de una agencia administrativa es el criterio de razonabilidad. Ahora bien, en armonía con la finalidad perseguida, la revisión judicial de decisiones administrativas se debe limitar a determinar si la agencia actuó arbitraria o ilegalmente, o en forma tan irrazonable que su actuación constituye un abuso de discreción. Véanse: Fuertes y otros v. A.R.Pe., 134 D.P.R. 947, 953 (1993); Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Atales efectos, el estándar de revisión judicial en mate-ria de decisiones administrativas se circunscribe a deter-minar si existe un fundamento racional respaldado por evi-dencia sustancial que sostenga la decisión o interpretación impugnada. A estos fines, “evidencia sustancial” es aquella *77relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 131 (1998); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 687 (1953). Si la totalidad del expediente administrativo sostiene las determinaciones adoptadas por el foro administrativo, los tribunales no de-ben sustituirlas por su propio criterio.
Es, además, un principio firmemente establecido que las decisiones de las agencias administrativas tienen a su favor una presunción de legalidad y corrección, la cual deben respetar los tribunales mientras la parte que las impugna no produzca suficiente evidencia para derrotarlas. Misión Ind. P.R. v. J.P., supra, pág. 130; Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987). La parte afectada debe demostrar que con fundamento en la prueba presentada, claramente la decisión del ente administrativo no está justificada por una evaluación justa del peso de la prueba que tuvo ante su consideración.
Con respecto de las determinaciones de derecho, este Foro ha decretado que las conclusiones de derecho de la agencia, distinto de las determinaciones de hecho, el tribunal las puede revisar en todos sus aspectos, sin sujeción a norma o criterio alguno. Véanse: Miranda v. C.E.E., 141 D.P.R. 775 (1996); See. 4.5 de la L.P.A.U., supra. Esto no significa, sin embargo, que al ejercer su función revisora, el tribunal pueda descartar libremente las conclusiones e interpretaciones de la agencia, sustituyendo el criterio de ésta por el propio. Al contrario, hemos reiterado consistentemente —antes y después de la vigencia de la L.P.A.U.— que, de ordinario, los tribunales deben deferencia a las interpretaciones y conclusiones de los organismos administrativos. P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269 (2000).
El criterio rector para los tribunales examinar las decisiones de una agencia administrativa será si la agencia *78recurrida actuó razonablemente. Así, pues, al realizar su función revisora, el tribunal está compelido a considerar la especialización y experiencia de la agencia sobre las cues-tiones que haya tenido o tenga ante sí. Por lo tanto, en el descargo de su función deberá diferenciar entre los asuntos de discernimiento estatutario o las cuestiones de especiali-zación administrativa. La deferencia reconocida no equi-vale a la renuncia de la función revisora del tribunal en instancias apropiadas y meritorias, como resulta ser cuando el organismo administrativo ha errado en la apli-cación de la ley. Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1987).
Según expuesto en Adorno Quiles v. Hernández, 126 D.P.R. 191, 195 (1990), “al evaluar los casos es necesario distinguir entre cuestiones de interpretación estatutaria, en la que los tribunales son especialistas, y cuestiones pro-pias para la discreción o pericia administrativa”. Véanse, además: Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997); Álvarez v. J. Dir. Cond. Villa Caparra, 140 D.P.R. 763 (1996); Fuertes v. A.R.Pe., supra.
Finalmente, el foro judicial podrá sustituir el criterio del organismo administrativo por el propio sólo en aquellas ocasiones que no encuentre una base racional que fundamente la actuación administrativa. No obstante, es axioma judicial que ante la prueba pericial y documental, el tribunal revisor se encuentra en igual posición que el foro recurrido y, por lo tanto, está facultado para apreciar la prueba apoyándose en su propio criterio. Dye-Tex P.R., Inc. v. Royal Ins. Co., P.R., 150 D.P.R. 658 (2000); Rodríguez Roldán v. Mun. de Caguas et al., 133 D.P.R. 694 (1993).
Aclarado el alcance de nuestra función revisora, evalue-mos los señalamientos de error indicados por la parte recurrente.
*79( — I I — I l-H
La controversia de autos es relativamente sencilla. En síntesis, procede resolver si los daños al vehículo de la Sra. Rebollo Vda. de Liceaga están cubiertos por la garantía que se le otorgó al comprar el auto.
La garantía que ofreció Yiyi Motors y Motor Ambar, Inc. para el vehículo de la Sra. Rebollo Vda. de Liceaga dispone, en lo pertinente:
Nissan le ofrece una ventajosa garantía, la cual se explica detalladamente en el manual “Información de Garantía de los Nuevos Vehículos Nissan”. La misma incluye:
5 años contra perforaciones por corrosión.
La pintura y corrosión superficial o cosmética está cubierta por el período de la garantía básica de 3 años o 36,000 millas, lo que ocurra primero. (Enfasis suplido.) Apéndice VIII de la Pe-tición de certiorari, pág. 22.
La garantía señala, además, que:
Cualquier panel de chapa metálica de la carrocería que haya sufrido una perforación debido a la corrosión durante el uso normal está cubierta durante 60 meses, sin importar la canti-dad de millas recorridas. (Enfasis suplido.) Petición de certio-rari, pág. 11.
Esta garantía no cubre:
Daños, fallos o corrosión como consecuencia de: picaduras de piedra, precipitación de productos químicos, savia de árboles, sal, granizo, tormentas de tierra, tormentas eléctricas y otras condiciones ambientales. (Enfasis suplido.) Petición de certio-rari, pág. 11.
De entrada debemos advertir que la propia Nissan ca-racterizó la garantía como ventajosa y detallada. En ella se ofrece, sin calificación ulterior, cinco años contra perfora-ciones por corrosión. Seguidamente, la propia garantía dis-pone las excepciones y limitaciones de esa garantía de *80cinco años. Así, resalta que la garantía sobre la pintura y corrosión superficial o cosmética se limita a tres años ó 36,000 millas, lo que ocurra primero.
Cabe señalar que la corrosión en los vehículos se clasifica en tres categorías: funcional, estructural y cosmética. El daño es estructural o funcional cuando la corrosión causa una pérdida en el desempeño operacional o en la integridad estructural del vehículo. Ejemplos de esto son las perforaciones en los paneles estructurales, corrosión en el sistema de frenos y deterioro en la armadura que sostiene el parachoques. La corrosión cosmética, por otra parte, afecta meramente la apariencia del vehículo, como por ejemplo, las manchas de moho en los paneles pintados y la decoloración o picadura en las molduras metálicas.(1) Es ineludible concluir, pues, que la garantía principal de cinco años subsiste contra otros problemas de corrosión adicionales a los superficiales y cosméticos (como serían los estructurales o funcionales), incluso pero no limitado a,
[c]ualquier panel de chapa metálica de la carrocería que haya sufrido una perforación debido a la corrosión durante el uso normal, [la cual] está cubierta durante 60 meses, sin im-portar la cantidad de millas recorridas. Petición de certiorari, pág. 11.
La única otra limitación que contiene el manual de ga-rantía es que no cubre daños, fallos o corrosión como con-secuencia de: picadura de piedras, precipitación de produc-tos químicos, savia de árboles, sal, granizo, tormentas de tierra, tormentas eléctricas y otras condiciones ambientales.
En sus escritos, Yiyi Motors y Motor Ambar, Inc. alega-ron que la corrosión del vehículo de la querellada fue cau-sada por “exposición excesiva al salitre”, uno de los elemen-*81tos, según ellos, específicamente excluidos de la garantía (sal). Así, estiman que no son responsables de la repara-ción del vehículo de la Sra. Rebollo Vda. de Liceaga. No le asiste la razón a los querellados recurridos.
De entrada, es menester destacar que sal y salitre, científicamente (químicamente) hablando, no son lo mismo. Por el contrario, son sustancias y palabras que acuñan conceptos diferentes. El primero es un compuesto de cloruro de sodio (NaCl), de sabor característico, que se ex-trae de las aguas del mar y se utiliza umversalmente para condimentar; mientras que el segundo es un mineral blanco, translúcido y brillante compuesto por nitrato de potasio (KN03) que se encuentra en forma de agujas o polvillo en la superficie de terrenos húmedos o salinos. Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa Calpe, 2001, Vol. II, págs. 2008-2009 y 2012. Tanto el potasio, que se encuentra en el salitre, como el sodio, que se encuentra en la sal, son sustancias salinas que pueden causar corrosión; sin embargo, los compuestos per se son distintos. El mero hecho de que ambos puedan causar corrosión en superficies metálicas, no implica que son sustancias homogéneas.
Debemos destacar que la garantía que ofrecen Yiyi Motors y Motor Ambar, Inc. en Puerto Rico es una traducción literal de la garantía que ofrece Nissan en Estados Unidos de América. Esa garantía dispone así:
This warranty does not cover damage or failures resulting directly or indirectly from any of the following: airborne chemicals, tree sap, road debris (including stone chips), rail dust, salt, hail, floods, wind storms, lightning and other environmental conditions.
Tomamos conocimiento judicial que en Estados Unidos se utiliza la sal (cloruro de sodio) para derretir la nieve y el hielo que se acumula en las carreteras durante los meses de invierno. Es de conocimiento general, además, que esa sustancia es altamente corrosiva.
*82The proliferation of rusted-out vehicles in many northern states identifies road salt [cloruro de sodio] as a major cause of automotive corrosion. (Énfasis suplido.) Transportation Research Board, Automotive News, Effects of Road Salt on Motor Vehicles and Structure, Washington, 1994, Cap. 3, pág. 33 (http://ntl.bts.gov/DOCS/HS-041_382/HS-041_382.htm).
De hecho, se añade en ese mismo documento:
... the expanded use of road salt has historically been the driving force behind corrosion protection. (Énfasis suplido.) Automotive News, Effects of Road Salt on Motor Vehicles and Structure, supra, pág. 38.
Es decir, la proliferación en el uso de la sal para derretir el hielo y la nieve en las carreteras, y la naturaleza alta-mente corrosiva de esa sustancia, han sido la fuerza pro-pulsora de la exclusión que de ordinario tienen las garan-tías de los vehículos contra la corrosión.
Reconocemos que existen innumerables tipos de sales en nuestro ecosistema,(2) muchas de las cuales pueden causar corrosión al ponerse en contacto con metales. No obstante, en este contexto señalamos que cuando la garantía automotriz incluye la sal como uno de los elementos de exclusión, se refiere a la sal (cloruro de sodio) que se utiliza en las carreteras en los meses de invierno, y no al salitre (potasio de nitrato) que se encuentra en las áreas costeras y en las superficies húmedas.
Según esbozamos anteriormente, existen numerosas sustancias salinas en el ambiente. Difícilmente puede colegirse que cuando Nissan excluyó de la garantía contra corrosión aquella causada por la sal, se haya referido a todos los compuestos salinos que existen en la naturaleza. Esta interpretación, sin más, haría ineficaz e inexistente la garantía por corrosión que se le ofrece a los *83consumidores. Si avalamos la posición de los querellados de que “sal”, en su acepción más amplia, incluye todos los elementos y compuestos que contengan algún tipo de sal, la excepción derrotaría la regla y no habría garantía al-guna contra la corrosión. No podemos sostener una inter-pretación de tal envergadura, pues no sólo sería irrazona-ble, sino que además sería contraria a la clara política pública de proteger a los consumidores de vehículos de motor nuevos y usados, frente a los intereses del manufactu-rero y el distribuidor o vendedor. Ley Núm. 7 de 24 de septiembre de 1979, mejor conocida como la Ley de Garantías de Vehículos de Motor, 10 L.P.R.A. see. 2051 et seq.
Si los manufactureros y distribuidores de vehículos de motor pretenden excluir de la garantía contra la corrosión aquella que ocurra por causa del salitre, deben especificarlo así en sus manuales de garantía. No podemos pretender que el consumidor promedio, aquel que no tiene conocimientos en el área de las ciencias, deduzca que cuando una garantía mencione la sal como una de sus ex-cepciones, está en efecto excluyendo todos los elementos salinos que se encuentren en el ecosistema. Mucho menos podemos pretender que ese consumidor interprete, erróneamente, que el nitrato de potasio es lo mismo que el cloruro de sodio, y que conciba que ambos están igualmente excluidos de la garantía contra corrosión. Máxime cuando la gran mayoría de estos contratos son contratos de adhesión preparados por los propios distribuidores. Puerto Rico es una isla rodeada por mar, por lo tanto, es inexplicable que una garantía supuestamente detallada exhiba tal omisión. (3)
*84IV
En el caso de marras, la Sra. Rebollo Vda. de Liceaga compró un vehículo marca Nissan, modelo Máxima del año 1997. Como parte de ese negocio se le ofreció una “venta-josa” y “detallada” garantía que proveía, entre otras cosas, una garantía de cinco años contra perforaciones por corro-sión, excepto la pintura y corrosión superficial o cosmética, que sólo está cubierta por el período de la garantía básica de tres años o 36,000 millas. Por último, la garantía dis-pone que no cubre por daños, fallos o corrosión que sean consecuencia de picaduras de piedra, precipitación de pro-ductos químicos, savia de árboles, sal, granizo, tormentas de tierra, tormentas eléctricas y otras condiciones ambientales.
Según decretamos anteriormente, la corrosión como consecuencia del salitre no está expresamente contenida en el listado de las excepciones a la garantía. Así, y en vista de que la reclamación se hizo antes de los cinco años que dispone el Manual de Información de Garantía, la repara-ción de las partes corroídas estaba vigente. Poco importa si la corrosión fue consecuencia del salitre o si, según destacó el perito de la querellante, fue consecuencia de un baño de agua salada durante su travesía en alta mar. No se probó que la corrosión la causó alguno de los elementos o las circunstancias expresamente excluidas de la garantía, por ende, no existe razón para no hacerla valer. De hecho, en la vista administrativa las querelladas Yiyi Motors y Motor Ambar, Inc. no ofrecieron prueba testifical ni documental alguna para sostener sus alegaciones de que la corrosión la causó la exposición excesiva al salitre. Ni siquiera rebatie-ron la prueba presentada por la Sra. Rebollo Vda. de Lice-aga y su perito, siendo ese el momento idóneo para refutar las imputaciones que ésta hiciera.
Por las razones antes expuestas, se revoca la sentencia del Tribunal de Apelaciones y se ordena a las partes quere-*85liadas honrar la garantía ofrecida, y a tales efectos, reparar o sustituir, en cuanto sea necesario, las piezas corroídas del vehículo de la Sra. Rebollo Vda. de Liceaga.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López se inhibió.

(x) Transportation Research Board, Automotive News, Effects of Road Salt on Motor Vehicles and Structure, Washington, 1994, Cap. 3, pág. 31 (http://ntl.bts.gov/ DOCS/HS-041_382/HS-041,_382.htm).


(2) A modo de ejemplo, existen sales en la tierra y en las plantas.


(3) En cuanto a la abarcadora frase “y otras condiciones ambientales”, estima-mos que no puede decirse que implica que la corrosión por salitre está excluida. Difícilmente una frase tan amplia corresponda al “detalle” del Manual de Informa-ción de Garantía. Lo menos que podemos precisar es que es una frase ambigua e imprecisa y, por lo tanto, para todos los efectos prácticos, inválida.